Citation Nr: 0315715	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had honorable service with the Philippine 
Commonwealth Army from January 27, 1942, to April 12, 1942, 
and with the recognized guerillas from October 1, 1944, to 
November 14, 1945.  He died on April [redacted], 1995, at age 70.  
The appellant in this matter is the veteran's surviving 
spouse.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In an August 2001 decision, the Board determined that the 
appellant had raised a timely claim for accrued benefits that 
required adjudication by the RO, and remanded her claim for 
service connection for the cause of the veteran's death as 
inextricably intertwined with her unadjudicated claim for 
accrued benefits.  The record reflects that in June 2002, the 
RO issued a rating decision that denied the appellant's claim 
for accrued benefits.  It is not apparent from the record, 
however, that the appellant has initiated any appeal of this 
decision with the RO (and culminating in a substantive appeal 
to the Board), and so the Board has no jurisdiction to review 
that claim at this time.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2002).  

With regard to the appellant's claim for service connection 
for the cause of the veteran's death, however, the Board 
observes that the RO sufficiently attempted the development 
requested in the August 2001 Board decision, released a new 
March 2003 supplemental statement of the case, and then 
returned this claim to the Board.  Accordingly, this matter 
is now before the Board for further appellate review. 

FINDINGS OF FACT

1.  The RO has sufficiently complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The record reflects that the veteran died at the age of 
70 on April [redacted], 1995.

3.  The veteran's death certificate lists his immediate cause 
of death as hypoxic encephalopathy, with his ancillary cause 
of death reported as chronic obstructive pulmonary disease 
(pulmonary emphysema).

4.  At the time of his death, the veteran was not service-
connected for any disability.

5.  No credible evidence has been presented that attributes 
the onset of the veteran's fatal disease process to active 
service.


CONCLUSION OF LAW

The veteran's death was not caused by a disability incurred 
in or aggravated by active service, nor did any disability 
incurred in or aggravated by active service substantially or 
materially contribute to his death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312, 3.313(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The appellant was provided adequate notice as to the 
evidence necessary to substantiate her claim, as well as the 
applicable laws and regulations, as indicated in the April 
2000 rating decision, the July 2000 statement of the case, 
the February 2001 and March 2003 supplemental statements of 
the case, and in letters from the RO.  The RO also attempted 
to inform the appellant of which evidence she was to provide 
to VA and which evidence the RO would attempt to obtain on 
her behalf, as noted in correspondence dated in December 
1999, August 2001, August 2002, November 2002 and February 
2003.   Further, the Board finds that the RO met its duty to 
assist by making satisfactory efforts to ensure that relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's available service medical records and 
private treatment records.  The appellant was also given the 
opportunity to testify at a hearing on this appeal, which was 
held in February 2001.

The Board recognizes that in its August 2001 decision, this 
claim was remanded for the completion of additional 
development, including the procurement of certain records 
deemed potentially relevant to this claim.  The Board 
acknowledges that these records have not been associated with 
the claims folder, but also observes that the record reveals 
that the RO made several valid attempts to retrieve these 
records from the proper sources as identified by the 
appellant, and yet received no response from these 
facilities.  Additionally, the Board observes that the RO 
copied the appellant on its written attempts to obtain the 
records, and then sent her additional notices afterwards 
advising her that there had been no response, and that she 
should make all efforts to assist in obtaining these records 
for her claim.  Accordingly, the Board finds that it would 
serve no useful purpose to remand this claim again in an 
attempt to retrieve any additional medical records, as it 
does not appear that these attempts would be at all 
successful.  The appellant is further advised (as she was 
previously informed in many written communications from the 
RO) that while VA does have a duty to assist in the 
development of her claim, this duty is not limitless, and her 
cooperation is also required.  As the United States Court of 
Appeals for Veterans Claims has proclaimed, the duty to 
assist in the development and adjudication of a claim is not 
a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); see also Olson v. Principi, 3 Vet. App. 480 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The record reflects that the veteran died at the age of 70 on 
April [redacted], 1995.  His death certificate lists the immediate 
cause of death as hypoxic encephalopathy, with an ancillary 
cause of death reported as chronic obstructive pulmonary 
disease (pulmonary emphysema).

This claim is raised by the appellant, the surviving spouse 
of the veteran.  The spouse of a qualifying veteran is 
entitled to certain monetary benefits, known as Dependency 
and Indemnity Compensation (DIC) benefits, if the veteran 
died of a service-connected disability.  38 U.S.C.A. § 1310.

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to the 
veteran's death are based on the same statutory and 
regulatory provisions governing determinations of service 
connection generally.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related to it.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to the veteran's death, it must be shown that: 
(1) it contributed substantially or materially; (2) it 
combined to cause death; or (3) it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that the service-connected disability casually shared in 
producing death, but rather that there was a causal 
connection.  38 C.F.R. § 3.312(b), (c).

The record reflects that the veteran had honorable service 
with the Philippine Commonwealth Army from January 27, 1942, 
to April 12, 1942, and with the recognized guerillas from 
October 1, 1944, to November 14, 1945.  No qualifying time as 
a prisoner of war (POW) was listed on the service department 
report.  The Board initially observes that as there is no 
credible evidence of the veteran having POW status at any 
time during his periods of recognized active service, the 
appellant's claim cannot be evaluated under the POW 
liberalizing law.  See 38 U.S.C.A. §§ 101(32), 1112 (West 
2002); 38 C.F.R. §§ 3.1(y), 3.309(c) (2002).

The appellant may, however, still be entitled to her claim if 
it can be shown that the veteran died of a service-connected 
or otherwise compensable disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Here, however, the veteran was not 
service-connected for any disability during his lifetime, so 
consideration must instead be focused on whether his death 
was related to any incident, injury or disease of active 
service.  

The evidence for review in this case consists of the 
veteran's available service medical records, reports of 
private treatment, and several written lay statements and 
argument, as well as hearing testimony from the appellant.  
In consideration of this appeal, the Board has carefully 
reviewed, considered and weighed all of the relevant evidence 
of record.  

The veteran's available service medical records reveal no 
report of his complaints, symptoms, treatment or diagnosis of 
any pulmonary, cardiovascular, circulatory or brain disorder, 
nor do they specifically mention hypoxic encephalopathy, 
chronic obstructive pulmonary disease (COPD) or pulmonary 
emphysema (as noted on the veteran's death certificate).  
Specifically, a report of the veteran's medical examination 
for discharge in November 1945 is negative for any findings 
related to any relevant body systems.  Affidavits for 
Philippine Army Personnel dated in November 1945 and February 
1946, as completed by the veteran, also have a report of 
"none" in the section of the form where individuals were 
requested to report all wounds and illnesses incurred since 
December 1941.    

There are no records of medical treatment associated with the 
claims folder after service until several decades later.  A 
July 1981 x-ray evaluation report from the Flores Clinic 
listed an impression of "consider pulmonary tuberculosis 
(PTB), minimal, left."  The record reveals that the RO made 
repeated attempts to obtain additional treatment records from 
this facility, with no success. 

The record also includes March 1993 private treatment records 
from C.U.P., M.D.  A chest x-ray evaluation reported that: 
the lung marking was accentuated on both sides; both lungs 
were emphysematous with a depressed hemidiaphragm; there were 
mixed infiltrates noted in the right hemithorax; the heart 
was vertical and elongated; and the bony thorax was intact.  
The impression was pulmonary emphysema, PTB, far advanced, 
mixed type, right.  A concurrent statement from Dr. P. 
revealed that he was the attending physician of the veteran, 
who consulted him complaining of dyspnea, cough, back pains, 
easy fatigability and emaciation, which he diagnosed as a 
case of PTB and pulmonary emphysema.  The Board notes that 
Dr. P. did not respond to several later requests by the RO to 
release any additional treatment records in his possession.

There is no other competent medical evidence of record, and 
lay statements and testimony of record purporting to report a 
diagnosis or a relationship of the veteran's terminal 
conditions to his active service may not be deemed credible 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

The Board has carefully considered the appellant's 
contentions and the evidence, including the veteran's private 
treatment reports.  After reviewing the evidence, however, 
the Board finds that the preponderance of the evidence is 
against this claim, and so it does not warrant service 
connection.

Again, the veteran's death certificate shows the immediate 
cause of death as hypoxic encephalopathy, with an ancillary 
cause of death reported as chronic obstructive pulmonary 
disease (pulmonary emphysema).  The Board finds that no 
competent medical evidence has been associated with the 
claims file that shows any complaints, symptoms, treatment or 
diagnosis related to these conditions until the March 1993 
report finding of pulmonary emphysema, almost 50 years after 
the veteran's active service.  (The July 1981 report only 
referred to PTB, not recorded on the veteran's death 
certificate.)  Additionally, there is no competent medical 
evidence whatsoever purporting to link this 1993 pulmonary 
emphysema diagnosis to the veteran's active service.  
Accordingly, the Board finds that the March 1993 record of a 
diagnosis of pulmonary emphysema, on its own, is insufficient 
to establish service connection for the cause of the 
veteran's death, as there is still no competent medical 
evidence of record relating it to his active service.  

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the appellant's claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


